Citation Nr: 1817276	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-15 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension benefits, to include based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1945 to July 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. Jurisdiction over the Veteran's appeal is currently with the RO in St. Petersburg, Florida.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the hearing is of record.

In June 2017, the Board remanded the matter for further development. 

In a January 2018 decision, the RO granted a pension award beginning March 1, 2009; however, the award was switched from pension to compensation on July 1, 2009, because the compensation award was the greater benefit and pension and compensation benefits cannot be received at the same time. The RO continued to deny aid and attendance allowance and the appeal was returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Prior to December 5, 2017, the evidence consistently showed that he was capable of leaving his home unassisted and performing daily life without assistance. 

2. From December 5, 2017, the Veteran is unable to shop, manage medication, or manage finances without assistance.

3. From December 5, 2017, the Veteran is unable to regularly prepare his own meals without assistance.

4. From December 5, 2017, the Veteran requires assistance with bathing and tending to other hygiene needs.

5. From December 5, 2017, the impairment caused by the Veteran's nonservice-connected disabilities requires the care or assistance of another on a regular basis.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for special monthly pension benefits based on the need for the regular aid and attendance of another person have been met since December 5, 2017, but not before that date. 38 U.S.C. §§ 1502(b), 1521(d) (2012); 38 C.F.R. §§ 3.23, 3.351(b) and (c), 3.352(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's governing laws and regulations direct that special monthly pension at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person. 38 U.S.C. §§ 1502(b), 1521; 38 C.F.R. § 3.351(a), (b). 

To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance. 38 U.S.C. § 1502(b); 38 C.F.R. §§ 3.351(c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature. It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid. A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment. Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance. 38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed. The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole. The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need. Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires him to be in bed. They must be based on the actual requirement of personal assistance from others. 38 C.F.R. § 3.352(a). The veteran must be unable to perform one of the enumerated disabling conditions, but his condition does not have to present all of the enumerated disabling conditions. Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A veteran receiving nonservice-connected pension may receive the housebound-rate of special monthly pension if he has a single disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate. 38 U.S.C. § 1521(e); 38 C.F.R. § 3.351(d).

The Veteran claims that he requires the regular need of aid and attendance of another person due to multiple disabilities, including atrial fibrillation, hypertension, chronic kidney disease III/IV, moderate renal artery stenosis, secondary hyperparathyroidism, osteoporosis, and abdominal aortic aneurysm.

Private treatment records throughout the appeal period show that the Veteran did not need help performing activities of daily living. See February 2012 VA treatment record; November 2013 VA treatment record; December 2014 VA treatment record; March 2016 private treatment record; July 2016 private treatment record; September 2016 private treatment record; December 2016 private treatment record; September 2017 private treatment record.

A December 2017 Aid and Assistance examination indicated that the Veteran hospitalized in November 2017. The Veteran had limited capacity to protect himself from daily environmental hazards, as the examiner found that the Veteran had hearing loss, unstable gait, inability to bend or stoop, and used assisted devices to ambulate less than one block. The Veteran was able to leave home daily, feed himself, and was not legally blind, but was unable to prepare his own meals, needed assistance in bathing and tending to other hygiene needs, required nursing home care and medication management, and was unable to manage his own financial affairs. The examiner noted that the Veteran was not permanently bedridden. 

After a review of the evidence of record, the Board finds that a preponderance of the evidence is against the award of SMP based upon the need for regular aid and attendance of another person at any time prior to December 5, 2017.

The Board notes that during the appeals period, the Veteran was not blind or nearly blind in both eyes, was not admitted to a nursing home due to mental or physical incapacity, or permanently housebound. While the objective findings from March 2009 to December 5, 2017, demonstrated impairment, the evidence consistently showed that he was capable of leaving his home unassisted and performing daily life without assistance. 

As the evidence of record does not demonstrate the regular need of aid and assistance, the Board cannot resolve doubt in the Veteran's favor, prior to December 5, 2017.

However, resolving doubt in the Veteran's favor, the Board finds that since December 5, 2017, the Veteran's multiple disabilities have affected his daily living activities, requiring assistance to prepare meals and tend to his hygiene needs, manage his medication and financial affairs, and assist with nursing home care. 

Accordingly, the Board finds that prior to December 5, 2017, SMP benefits based on the need for the aid and attendance of another or housebound status is not warranted, but is warranted thereafter. See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Because special monthly pension is granted pursuant to the aid and attendance criteria under 38 U.S.C. § 1521(d), and this represents a greater benefit than an award of special monthly pension based on housebound status, there are no additional benefits under the criteria of 38 U.S.C. § 1521(e) for special monthly pension based on housebound status.


ORDER

Prior to December 7, 2017, special monthly pension benefits based on the need for regular aid and attendance is denied.

From December 7, 2017, special monthly pension benefits based on the need for regular aid and attendance is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


